Fourth Court of Appeals
                                         San Antonio, Texas
                                                 June 22, 2022

                                             No. 04-22-00092-CV

       IN RE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On February 15, 2022, Relator filed a petition for writ of mandamus. Respondent and Real
Party in Interest filed responses.

        Having considered the petition, the record, and the responses, we conditionally grant the
petition for writ of mandamus.

        We order the Honorable Mary Lou Alvarez to, no later than fifteen days from the date of
this order, vacate paragraph 2.8 of the February 8, 2022 “Order Following Hearing Regarding
Placement,” which requires Relator to “enter a Child Specific Contract for [J.F.] at the rate of $500
per day, for the purpose of placement within Bexar County whether it is in a foster home, group
home, or transitional living.” See TEX. R. APP. P. 52.8(c).

      We are confident the trial court will promptly comply, but the writ will issue if the
Honorable Mary Lou Alvarez fails to comply as ordered.

      Our February 16, 2022 stay of the February 8, 2022 “Order Following Hearing Regarding
Placement” is lifted.

        It is so ORDERED on June 22, 2022.



                                                                       _____________________________
                                                                       Patricia O. Alvarez, Justice




1
 This proceeding arises out of Cause No. 2020-PA-01628, styled In the Interest of J.F., a Child, pending in the
407th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.
                                                                          04-22-00092-CV


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2022.

                                                     _____________________________
                                                     Michael A. Cruz, Clerk of Court




                                         -2-